United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                            F I L E D
                                                    In the                                    April 15, 2003
                          United States Court of Appeals                                Charles R. Fulbruge III
                                        for the Fifth Circuit                                   Clerk
                                              _______________

                                                m 02-20354
                                              _______________




                                             WILLIE E. PRATT
                                                 AND
                                           BERNARD GARRETT,

                                                                         Plaintiffs-Appellants,

                                                   VERSUS

                                            CITY OF HOUSTON,

                                                                         Defendant-Appellee.



                                       _________________________

                               Appeal from the United States District Court
                                   for the Southern District of Texas
                                           m H-98-CV-3587
                                    _________________________




Before SMITH, WIENER, and BARKSDALE,
  Circuit Judges.                                           Willie Pratt and Bernard Garrett appeal a
                                                         judgment, following a bench trial, in which the
PER CURIAM:*                                             district court, after a remand by this court,

   *                                                         *
     Pursuant to 5TH CIR. R. 47.5, the court has             (...continued)
determined that this opinion should not be published     and is not precedent except under the limited cir-
                                       (continued...)    cumstances set forth in 5TH CIR. R. 47.5.4.
found no racial discrimination by the defendant
employer, the City of Houston. We have
reviewed the briefs and applicable authorities
and pertinent portions of the record and have
heard the arguments of counsel. We conclude
that the district court was correct in its deci-
sion and, in any event, did not commit clear
error under FED. R. CIV. P. 52.

   The judgment is AFFIRMED.




                                                   2